Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 1 of 14 Page ID #:1841



     1   THE ALTMAN LAW GROUP
     2   Bryan C. Altman (SBN 122976)
         10250 Constellation Blvd. Suite 2500
     3   Los Angeles, CA 90067
     4   Telephone: (310) 277-8481
         Fax: (310) 277-8483
     5   bryan@altmanlawgroup.net
     6
       LAW OFFICES OF WILIAM I. ROTHBARD
     7 William I. Rothbard (SBN 72447)
     8 2333 Canyonback Rd.
       Los Angeles, CA 90049
     9 Telephone: (310) 453-8713
    10 Email: Bill@Rothbardlaw.com

    11 Attorneys for Plaintiffs
    12 Intermarketing Media, LLC d/b/a
       Resort Advisory Group, Law Offices of David Alan Klein,
    13 and David Alan Klein, Esquire

    14
                          UNITED STATES DISTRICT COURT
    15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    16
       INTERMARKETING MEDIA, LLC, a             )
    17 Wyoming limited liability company dba    )   CASE NO.: 8:20-cv-00889-JLS (DFMx)
    18 RESORT ADVISORY GROUP; LAW               )
       OFFICES OF DAVID ALAN KLEIN,             )   PLAINTIFFS’ REPLY TO
    19 P.C.; and DAVID ALAN KLEIN,
                                                )   DEFENDANT BRENT DAVID
    20 ESQUIRE,                                 )   BARLOW’S OPPOSITION TO
                                                )   PLAINTIFFS’ MOTION FOR A
    21
                         Plaintiffs,            )   PRELIMINARY INJUNCTION
    22                                          )
                         vs.                    )
    23
                                                )   Hearing Date: August 21, 2020
    24   BRENT DAVID BARLOW, an                 )   Time: 10:30 a.m.
         individual et al.,                     )   Dept: 10A
    25
                                                )
    26                    Defendants.           )
    27

    28

             PLAINTIFFS’ OPPOSITION TO DEFENDANT BARLOW’S OPPOSITION TO
                               PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 2 of 14 Page ID #:1842



     1        I.    INTRODUCTION
     2        Defendant Brent Barlow’s opposition to Plaintiffs’ Motion for Preliminary
     3   Injunction (“Motion”), made not only on his behalf but seemingly on behalf as well
     4   of the Barlow 10 Defendants even though he is not representing them1, is little
     5   more than his usual rant about a nonsensical fraud theory directed at Plaintiff Resort

     6   Advisory Group (“ResortAG”). While it serves his purposes of distraction from
         addressing his actual violations of law, it utterly fails to address, much less dispute
     7
         or even attempt to refute, the factual and legal bases undergirding the Motion.
     8
              Even if there were any logic to his diversionary fraud theory, Defendant Barlow
     9
         lacks standing to assert it as a defense because he is neither a timeshare owner nor a
    10
         ResortAG client. He has suffered no injury from the claimed "fraud" that would
    11
         confer standing.
    12
              Back to reality, Defendant Barlow does not deny, much less even address, the
    13
         evidentiary and legal grounds presented by Plaintiffs in their Motion. He does not
    14
         deny his: (a) theft of ResortAG trade secrets, including confidential and proprietary
    15   customer information 2; (b) misappropriation of that hard-earned and valuable
    16   information in tortiously soliciting ResortAG clients through means of deceit and
    17   defamation (without ever receiving a conflict waiver from ResortAG), falsely
    18   representing to the public that ResortAG faces “almost certain criminal indictment
    19   and prosecution” for fraud; (c) his direction and involvement in a racketeering
    20   conspiracy with the Barlow 10 to use the continued threat of, and actual baseless
    21   criminal complaints, to extort ResortAG of over $800,000; or (d) even evidence of
    22   his own exact words in making those illegal extortion demands to ResortAG
    23
         1Sessions v. Morales-Santana (2017) 137 S. Ct. 1678, 1689 ("Ordinarily, a party
    24   must assert his own legal rights and cannot rest his claim to relief on the legal rights
         of third parties."). (alterations, internal quotation marks, and citations omitted)
    25
         2 In
           his Motion to Dismiss filed on the same day as his opposition to the Motion,
    26 Barlow admits to theft and misappropriation of trade secrets and 18 U.S.C. 1030
       violations while working for ResortAG, Doc. 72, p.6: 4-20: “By happenstance some
    27 two years ago … Barlow joined CDRS and began the process of introducing every
       Defendant to CDRS …”; Defendant Barlow was employed by RAG from Jan. 2017
    28 - Aug 2018. (Doc. 10-1, pp. 2, 5)
                                            1
             PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                                FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 3 of 14 Page ID #:1843



     1   representatives in person and in writing. Further, Defendant Barlow’s illegal
     2   conduct and related speech was made in explicit furtherance of criminal conduct
     3   and is therefore not protected by any privilege, First Amendment or otherwise.
     4      Plaintiffs have met the standard for a preliminary injunction. They are likely to
     5   prevail on the merits, the equities for shutting down Barlow's illegal client

     6   tampering and extortion schemes are overwhelmingly in their favor, and they have
         suffered significant and irreparable harm which can be further prevented only by
     7
         entry of the requested preliminary injunction.
     8
            I.   ARGUMENT
     9
            A. DEFENDANT BARLOW PROVIDES NO OPPOSITION TO ANY
    10         ASSERTED GROUNDS FOR THE MOTION AND THEREBY
               WAIVES OPPOSITION AND CONSENTS TO ITS’ GRANTING
    11
            Defendant Barlow has had two opportunities to file a proper opposition to
    12
         Plaintiffs’ request for preliminary injunctive relief and has failed to do so on both
    13
         occasions. Any assertive claim in a motion that is not addressed in an opposition is
    14
         considered a waived argument. Shakur v. Schriro (9th Cir. 2008) 514 F.3d 878,
    15
         892) (“opposing party waives arguments by not raising them in an opposition.”)
    16
         Similarly, in the Central District a failure to oppose the merits of a preliminary
    17   injunction motion is deemed as consent to granting the motion. Santa Barbara
    18   Patients' Collective Health Coop. v. City of Santa Barbara (C.D. Cal. Nov. 24,
    19   2010), No. CV 10-06534 DDP (RCx)) 2010 U.S.Dist.LEXIS 151033, at *11.
    20   (“Under the local rules, failure to oppose a motion is deemed consent to granting
    21   the motion. C.D. Cal. L.R. 7-9”.)3
    22      Defendant Barlow does not deny or offer any real defenses to the grounds for
    23   the Motion. (Doc. 10) The only conceivably cognizable defense asserted by Mr.
    24   Barlow is a bizarre argument that his entire retainer contract with ResortAG is
    25      3 Accord:
                    Safe Auto Ins. Co. v. Rising Intuition, Inc. (S.D. Cal. Sept. 16, 2011,
       No. 11CV1797-LAB (WVG)) 2011 U.S.Dist.LEXIS 104914, at *1.); Likewise, any
    26 defense not raised in an opposition to a preliminary injunction is deemed waived for
       purposes of ruling on the preliminary injunction. Chazan Med. Devices, Inc. v.
    27 Sulzer Intermedics, Inc. (9th Cir. Oct. 29, 1999), No. 99-56142, No. 99-56514 1999
       U.S. App. LEXIS 28436, at *1.
    28
                                         2
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 4 of 14 Page ID #:1844



     1   invalid 4, but then he utterly fails to demonstrate how that is related in any way to
     2   Plaintiffs’ request for a preliminary injunction. By not meaningfully opposing the
     3   grounds for the Motion, Defendant Barlow has consented to the granting of the
     4   proposed preliminary injunction.
     5          To the extent the Court elects to consider Mr. Barlow’s various claims in his

     6   opposition, Plaintiffs address them here prior to directly addressing the merits of
         their request for a preliminary injunction.
     7
                CLAIM 1: Unclean Hands
     8
                “A plaintiff's inequitable conduct is the basis for a valid defense only if it
     9
         relates in some way to the subject matter in litigation.” Pom Wonderful LLC v.
    10
         Welch Foods, Inc. (C.D. Cal. 2010) 737 F.Supp.2d 1105, 1107. The unclean hands
    11
         defense can be applied only where some unconscionable act of one coming for
    12
         relief has immediate and necessary relation to the equity that he seeks in respect of
    13
         the matter in litigation. Id. In the context of a preliminary injunction, the unclean
    14
         hands doctrine requires that a [plaintiff] have dirtied his hands in acquiring the right
    15   he now asserts, or that the manner of dirtying renders inequitable the assertion of
    16   such rights against the defendant. Inst. of Cetacean Research v. Sea Shepherd
    17   Conservation Soc'y (9th Cir. 2013) 725 F.3d 940, 942.
    18          Barlow’s Unclean Hands defense should be rejected by the Court as ResortAG
    19   is asserting rights it has always fully and legally owned, and simply seeks to
    20   operate its business (as does Attorney Klein) free from illegal harassment and
    21   malicious interference by Defendant Barlow. Barlow’s unclean hands claim
    22   amounts to this: Because all timeshare contracts are inherently “void ab initio” by
    23   decree of Defendant Barlow, anyone accepting money to provide services to assist

    24   the client to exit the contract is fraudulent. ResortAG’s hands are further dirtied,

    25
         Barlow claims, because it did not bow down to his extortive money demands based

    26
         4 It
           should be noted that Mr. Barlow does not allege the compensation of $300,000
    27 he received and accepted as wages from ResortAG under the terms of his retainer
       contract is invalid or fraudulent, nor has he offered to return the money at any point
    28 due to a “void” retainer contract which he now alleges. (Doc. 10-1, p. 3)
                                         3
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 5 of 14 Page ID #:1845



     1   upon the fictional “sovereign citizen” legal authority of his “Demand, Notice, and
     2   Warning of Commercial Grace” notice. (See Urner Decl. filed concurrently.)
     3      This unclean hands defense is absurd on its face. Defendant Barlow has invented
     4   a legal fiction as a cause of “harm” to third parties, concocted an extortive legal
     5   demand for treble damages for the purported harm, and then used these tactics as

     6   the basis for fraudulent liens and baseless civil and criminal charges against
         ResortAG as part of an overarching scheme to extort more than $800,000 from
     7
         ResortAG. By simply refusing to play along with Barlow’s schemes, ResortAG, in
     8
         Barlow’s fantasy world, has unclean hands. This claim is easy to reject as nonsense.
     9
            CLAIM 2: Barlow’s Speech Is Protected
    10
            To the extent Defendant Barlow may be deemed to be arguing that his
    11
         defamatory speech is protected, this notion fails as well. Criminal speech is not
    12
         protected speech. The government may criminalize speech that facilitates crime.
    13
         See, e.g., United States v. Stevens (2010) 559 U.S. 460, 468 (explaining that
    14
         "speech integral to criminal conduct" is one of the traditional First Amendment
    15   exceptions); see also United States v. Osinger (2014) 753 F.3d 939, 947; Gibony v.
    16   Empire Storage & Ice Co. (1949) 336 U.S. 490, 498 (speech "used as an integral
    17   part of conduct in violation of a valid criminal statute" is not protected by the First
    18   Amendment).) Additionally, the speech of those who actively conspire with and
    19   facilitate the commission of crimes by others has no protection. Brandenburg v.
    20   Ohio (1969) 395 U.S. 444. (Emphasis added.) The Ninth Circuit has likewise held
    21   that speech in furtherance of a plan to commit blackmail is not constitutionally
    22   protected. Planned Parenthood of Columbia / Willamette, Inc. v. Am. Coal. of Life
    23   Activists (9th Cir. 2001) 244 F.3d 1007, 1015 n.8, aff'd in part, rev'd in part on r'hg

    24   en banc, (9th Cir. 2002) 290 F.3d 1058.

    25
            Each of Defendant Barlow’s defamatory posts and letters to ResortAG clients,
         the false criminal complaints he drafted and directed the Barlow 10 to file, and all
    26
         of his other threatening “speech,” was solely done as part of a conspiracy to extort
    27

    28
                                         4
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 6 of 14 Page ID #:1846



     1   ResortAG, a crime substantially similar to blackmail. It is therefore not protected
     2   by the First Amendment or any other communication privilege.
     3      CLAIM 3: Misprision of Felony
     4      Defendant Barlow’s attempts to justify his actions, by claiming he is
     5   “remedying” a felony, rests on a misinterpretation and misapplication of 18 U.S.C.

     6   § 4, a federal criminal statute. There is no private right of action to enforce a
         criminal statute unless the intent to create a private right of action is expressed in
     7
         the statute or clearly implied. Thompson v. Thompson (1988) 484 U.S. 174, 179. As
     8
         there is no private right of action under this criminal statute, it cannot serve as the
     9
         basis for a defense by Barlow to the Motion 5. See Apollo v. Peake (Fed. Cir. 2009)
    10
         306 F. App'x 584, 586-87 ("We are aware of no authority for the proposition that an
    11
         alleged violation of the federal misprision of felony statute gives rise to a private
    12
         right of action.").
    13
            Further, the law of misprision of felony applies to a defendant who actively
    14
         conceals the crime witnessed, and does not impose any “duty” to sniff out and
    15   report crime, especially crime that exists only in a defendant’s imagination. United
    16   States v. Ciambrone (9th Cir. 1984) 750 F.2d 1416, 1417. It thus does not even
    17   have application here. Defendant Barlow, as a licensed attorney, should be
    18   expected by this Court to be savvy enough to simply look up the underlying legal
    19   standard before attempting to use an arcane defense where he lacks standing to do
    20   so and it is not germane to the Motion.
    21      CLAIM 4: There is No Valid Contract Between Developer and Barlow 10
    22      To invoke the jurisdiction of the federal courts, a plaintiff must establish "the
    23   irreducible constitutional minimum of standing," consisting of three elements:

    24   injury in fact, causation, and a likelihood that a favorable decision will redress the

    25
         plaintiff's alleged injury. Lopez v. Candaele (9th Cir. 2010) 630 F.3d 775, 785. A
         plaintiff also must satisfy prudential standing principles. Prudential standing
    26

    27   5 See
             also Reed v. East End Props., Inc., No. ED CV 17-955-DMG (KKx), 2018
       U.S. Dist. LEXIS 228558, at *14 (C.D. Cal. Mar. 15, 2018) (concluding that
    28 plaintiffs lacked standing to bring claim for misprision of felony)
                                         5
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 7 of 14 Page ID #:1847



     1   requires that "a plaintiff . . . assert its own legal rights and . . . not assert the legal
     2   rights of others." Veal v. Am. Home Mortg. Servicing, Inc. (In re Veal) (9th Cir.
     3   BAP 2011) 450 B.R. 897, 907. Defendant Barlow’s contract claims meet none of
     4   the above requirements.
     5      Defendant Barlow is improperly and without standing attempting to assert the

     6   legal rights of third parties in effectively asking this Court to enter a one-sided
         ruling against Diamond Resorts, Wyndham, and other timeshare operators that their
     7
         timeshare contracts are void without any notice, without any discovery, and without
     8
         citing any valid legal authority that indicates this Court is able to do so. Given that
     9
         the timeshare industry in the United States alone has over 9 million individual
    10
         owners and the global industry is valued at well over $30 billion dollars 6, it is
    11
         reasonable for this Court to expect that the major players in the timeshare industry
    12
         (some of whom are publicly traded) all fully believe their contracts are valid and
    13
         binding and have able counsel to vigorously defend and enforce them. If Defendant
    14
         Barlow has actual evidence to the contrary, his fight is with Diamond or Wyndham
    15   directly, in a separate lawsuit. 7
    16      Once again, Defendant Barlow has raised another claim that is in no way related
    17   to the grounds for the Motion, and thus should be ignored.
    18      CLAIM 5: ResortAG Does Not Have Valid Contracts with its Clients
    19      Defendant Barlow is again asserting the legal rights of others, something he has
    20   no standing to pursue. He asserts that the ResortAG client contract is fraudulent
    21   because the underlying timeshare contract requires no legal intervention whatsoever
    22   because of his novel “void” theory, despite failing to explain how no intervention is
    23   required (because he cannot) and providing exactly zero evidence of the legal

    24   merits or success of his theory. The ResortAG client contract is not fraudulent and

    25
         further to the point, has nothing to do with the grounds for its Motion.
            CLAIM 6: Barlow’s Retainer Agreement is Invalid.
    26

    27   6 As of 2018, Source: Google.com
         7 Defendant Barlow does not cite even   one individual case where the “void” theory
    28   has been successful in either of his two oppositions.
                                         6
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 8 of 14 Page ID #:1848



     1      This is the first “claim” that Defendant Barlow actually has standing to assert,
     2   yet he utterly fails to show how it is related in any way to the injunctive claims of
     3   Plaintiffs. His argument is that he was misled and tricked by Resort AG into
     4   signing the retainer agreement to perform “fraudulent” legal tasks for ResortAG
     5   clients because his new friend “Dan” (Doc 72, p. 6) informed him that all timeshare

     6   contracts are “void ab initio.” Defendant Barlow has no explanation for how, as a
         California licensed attorney who personally reviewed the actual timeshare contracts
     7
         from Diamond and Wyndham, amongst others, he was not able to determine the
     8
         contracts were “void” nor did he even have any suspicions of such that he brought
     9
         to ResortAG’s attention while under contract.
    10
            Even assuming, arguendo, timeshare contract fraud of the type claimed by
    11
         Barlow may be provable in certain cases, it has no bearing on the validity of his
    12
         retainer agreement with ResortAG. Virtually all of Barlow’s illegal behavior that
    13
         Plaintiffs’ Motion covers occurred after his termination, when the retainer
    14
         agreement, except for its surviving confidentiality, non-compete and non-
    15   circumvention provisions, was no longer in effect. Defendant Barlow has not
    16   denied he performed legal duties for ResortAG clients in exchange for being paid
    17   more than $300,000 pursuant to the retainer agreement he now claims is fraudulent.
    18   Defendant Barlow has undertaken his illegal actions of his own volition, in pursuit
    19   and furtherance of his racketeering activity to extort, in violation of his duties of
    20   confidentiality and non-competition under his valid and enforceable contract with
    21   ResortAG, and without any conflict waiver from ResortAG to represent its clients
    22   referred to him adversely against ResortAG. (Second Declaration of Jason Krieck,
    23   pp. 1-2.)

    24

    25
            CLAIM 7: “Assessment Fees” Indicate Timeshare Non-Ownership
    26
            Defendant Barlow contends at length that assessment fees render timeshare
    27
         ownership invalid. He once again provides no case law support for this claim and
    28
                                         7
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 9 of 14 Page ID #:1849



     1   further fails to explain how he as an attorney did not catch this “obvious” illegality
     2   when he worked for ResortAG for more than a year. His theory collides with well-
     3   established precedent that a failure to pay HOA fees (very similar to annual fees in
     4   timeshare) can and does result in the seizure and foreclosure of a property. An
     5   obligation to pay assessments or HOA fees does not invalidate the underlying real

     6   estate contract, provided they are disclosed, nor is there any legal authority that
         imposition of such fees voids “ownership” of the property. This is another made up
     7
         legal fiction by Defendant Barlow.
     8
            Again, Defendant Barlow completely fails to show how assessments (whether
     9
         paid or not) between third parties is related in any way to the Motion.
    10
            CLAIM 8: Barlow 10 Defendants’ Demand for Sums Mistakenly Given
    11
            Defendant Barlow has developed yet another legal theory on his own, this time
    12
         labeled Demand, Notice, and Warning of Commercial Grace, for which he also
    13
         lacks standing. 8 He apparently believes this gives him actual legal authority to take
    14
         many of the illegal actions he has repeatedly engaged in as an apparent sovereign
    15   citizen, yet he provides zero legal support for this proposition because there is none.
    16   This is another made-up legal fiction designed to coerce and manipulate his Barlow
    17   10 followers into a false belief that their actions, including extortion, are somehow
    18   legal.
    19      This fanciful claim, like all the others, is completely irrelevant to the Motion.
    20

    21
            B. PLAINTFFS MEET THE STANDARD FOR PRELIMINARY
               INJUNCTION
    22
            To obtain a preliminary injunction, a moving party must demonstrate "either (1)
    23   a combination of probable success on the merits and the possibility of irreparable
    24   injury if relief is not granted, or (2) that existence of serious questions governing
    25   the merits and that the balance of hardships tips in its favor." A&M Records, Inc. v.
    26
         8 This
              fictitious legal theory is found nowhere in any case on Lexis but can be found
    27 on Google.com on sites such as https://supremecourtcase.wordpress.com/ and
       others that appear to be forms of “Sovereign Citizen” type websites. See Urner
    28 Decl..
                                         8
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 10 of 14 Page ID #:1850



     1   Napster, Inc. (9th Cir. 2001) 239 F.3d 1004, 1013. “In evaluating these factors 9,
     2   courts in the Ninth Circuit employ a sliding scale approach, according to which the
     3   elements of the preliminary injunction test are balanced, so that a stronger showing
     4   of one element may offset a weaker showing of another. hiQ Labs, Inc. v. LinkedIn
     5   Corp. (N.D.Cal. 2017) 273 F. Supp. 3d 1099, 1103. (“Specifically, the Ninth

     6   Circuit has adopted and applied a version of the sliding scale approach under which
         a preliminary injunction could issue where the likelihood of success is such that
     7
         ‘serious questions going to the merits were raised’ and the balance of hardships tips
     8
         sharply in plaintiff's favor.”); see also Alliance for the Wild Rockies v. Cottrell (9th
     9
         Cir. 2011) 632 F.3d 1127,1135. (“Thus, upon a showing that the balance of
    10
         hardships tips sharply in its favor, a party seeking a preliminary injunction need
    11
         only show that there are serious questions going to the merits in order to be entitled
    12
         to relief.”)
    13
            When a court applies the "serious questions" test, the plaintiff still must show
    14
         the likelihood of irreparable harm and that the public interest favors an injunction.
    15   Cottrell, 632 F.3d at 1135. Evidence of injury to a business’s reputation and
    16   customer goodwill can support a finding of irreparable harm. 10 Similarly, evidence
    17   of threatened loss of prospective customers or goodwill certainly supports a finding
    18   of irreparable harm. hiQ Labs, Inc., supra, at 1103.
    19      A preliminary injunction is necessary to stop Defendant Barlow’s: theft and use
    20   of ResortAG trade secrets; his unfair competition against Resort AG; his rampant
    21   defamatory attacks on ResortAG and Attorney Klein; his tortious interference with
    22   ResortAG’s business; his hostile and illegal solicitation of ResortAG clients to turn
    23   9 Winter  v. Natural Res. Def. Council, Inc. (2008) 555 U.S. 7, 20. ("A plaintiff
         seeking a preliminary injunction must establish [1] that he is likely to succeed on
    24   the merits, [2] that he is likely to suffer irreparable harm in the absence of
         preliminary relief, [3] that the balance of equities tips in his favor, and [4] that an
    25   injunction is in the public interest.")
         10 See, e.g, Herb Reed Enters. (9th Cir. 2013) 736 F.3d 1239, 1250; Stuhlbarg Int'l
    26   Sales Co., Inc. v. John D. Brush & Co. (9th Cir. 2001) 240 F.3d 832, 841(“The
         threat of being driven out of business [also] is sufficient to establish irreparable
    27   harm."). See also Am. Passage Media Corp. v. Cass Commn's, Inc. (9th Cir. 1985)
         750 F.2d 1470, 1474 (citing Los Angeles Mem'l Coliseum Comm'n v. Nat'l Football
    28   League (9th Cir. 1980) 634 F.2d 1197, 1203.
                                         9
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 11 of 14 Page ID #:1851



     1   them against ResortAG and direct them to file knowingly false and meritless civil
     2   and criminal cases in furtherance of his extortion plot; and his ability to continue
     3   these actions to “put Resort Advisory Group out of business.”
     4      1. Plaintiff is Likely to Succeed on the Merits of All Claims
     5          Plaintiff ResortAG has provided proof of its valid retainer contract with

     6   Defendant Barlow during his tenure as “personal counsel” to ResortAG between
         January 2017 and August-September 2018. (Doc 10-3) In signing this contract,
     7
         Defendant Barlow agreed that all information provided to him, including client
     8
         information, was Confidential Information that should only be used in pursuit of his
     9
         duties as counsel to ResortAG, and belonged exclusively to ResortAG (Doc 10-1,
    10
         p. 3-4.) In addition to admitting trade theft and misappropriation ( Doc 72, page 6),
    11
         Defendant Barlow has not denied he retained and used private client data of
    12
         ResortAG after termination, has not denied he continues to disparage ResortAG to
    13
         its clients as recently as late May, 2020 (See Declaration of Debra Joy Kizer Doc.
    14
         27-7) and Second Kizer Declaration filed herewith), and has no explanation as to
    15   why he continues to solicit ResortAG clients to join CDRS when there are millions
    16   of other timeshare owners that he can actively solicit on his own without violating
    17   the law and his contractual and fiduciary duties to ResortAG. The answer is simple:
    18   other consumers do not provide him an angle and opportunity to extort.
    19         Defendant Barlow has admitted that he recruited ResortAG clients into
    20   CDRS in violation of his contractual obligations as an attorney for the company
    21   (Doc 72, p.6; Doc 10-5), and further has admitted to drafting the baseless extortive
    22   demand letter on behalf of all Barlow 10 members (Doc 10-7; see also Decl. of
    23   Christopher Urner, providing a sample “Sovereign Citizen Demand Letter” similar

    24   to Defendant Barlow’s “Demand, Notice, and Warning of Commercial Grace”), and

    25
         to directing and orchestrating the Barlow 10 to then use that demand letter as “legal
         proof” to file baseless civil and criminal claims against ResortAG. (Doc 10-13; Doc
    26
         72, p. 6-7) Resort AG has provided actual proof in Barlow’s handwriting and other
    27
         concrete damning evidence (including his own words from his shakedown meeting
    28
                                         10
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 12 of 14 Page ID #:1852



     1   with ResortAG executives on March 2, 2020) of his extortive demand on behalf of
     2   the Barlow 10 for more than $800,000 (Doc 10-1, p.12-15 and Ex. 8), as well as his
     3   demands and threats to put ResortAG out of business. (Doc 10-1, p. 13:27-28)
     4        2. Plaintiff Is Likely to Suffer Irreparable Harm Absent Relief
     5         Defendant Barlow has never ceased his vicious and harmful vendetta against

     6   ResortAG. Given his attempted “recruitment” of Ms. Kizer as recently as late May
         2020, it is reasonable to conclude he has sent out many dozens, if not hundreds, of
     7
         disparaging recruitment letters to ResortAG clients well beyond those identified.
     8
         Indeed, he has admitted to such. (Doc 10-1, p. 8:2-4) In service of his scheme to
     9
         ruin the company, he has falsely and outrageously represented to ResortAG clients
    10
         that ResortAG faces “almost certain criminal indictment and prosecution.” (Doc 10-
    11
         1, p.10:23-11:5) As a result of this campaign of libel and vilification, the goodwill
    12
         of ResortAG has been harmed and ResortAG’s customer service department has to
    13
         field phone calls and emails from upset clients, like Ms. Kizer, questioning what is
    14
         going on after unwelcomed and disparaging recruitment attempts from Barlow.
    15   (Doc 10-5, 10-7, 10-8)
    16         Defendant Barlow is using circular self-promotion in furtherance of his scheme.
    17   He recruits clients to CDRS via illegal access to the clients of ResortAG; convinces
    18   them of the fake “fraud” of both ResortAG and the timeshare developers; drafts the
    19   bogus “demand letter;” drafts a baseless criminal complaint/bar complaint and
    20   instructs them to file it; and then uses that filing in future recruitment efforts and
    21   defamatory publications as “evidence” of the “massive illegality” of ResortAG,
    22   without any disclosure that he is the sole conductor behind everything. Such harm
    23   to the reputation of ResortAG cannot currently be quantified, but as stated, is

    24   sufficient to meet the irreparable harm element for a preliminary injunction.11

    25    ResortAG also has suffered actual and mounting economic damages caused by
         11
       Barlow in replacement attorney costs after Barlow’s termination, in legal costs
    26 associated with defending the frivolous Barlow-directed civil lawsuit filed against
       ResortAG by Barlow 10 defendants John and Pamela Pressney, and in the legal
    27 costs of prosecuting this litigation to force Barlow to stop his illegal and harmful
       vendetta against ResortAG. To date, ResortAG has sustained losses in the hundreds
    28 of thousands of dollars due to Defendants illegal actions.
                                         11
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 13 of 14 Page ID #:1853



     1      3. The Balance of Equities Tips Heavily in Plaintiff’s Favor
     2      Preliminarily enjoining Defendant Barlow from further harming Plaintiffs
     3   ResortAG and Attorney Klein in no way harms Defendant Barlow. He is free to
     4   independently find as many of clients as he likes and recruit them into CDRS or
     5   help them on his own, but he should not be permitted to continually target

     6   ResortAG clients through the misappropriation of its customer list, to defame and
         unfairly compete with Resort AG, or to orchestrate and coordinate extortion
     7
         attempts against ResortAG using the cudgel of baseless civil and criminal
     8
         complaints. ResortAG and Attorney Klein simply want to be left alone to carry on
     9
         their businesses without continual harassment, defamation and extortion demands
    10
         from Defendant Barlow.
    11
            4. Granting the Injunction is in The Public Interest
    12
            Defendant Barlow has, through his manipulative and devious methods,
    13
         convinced many ResortAG clients to join his “cause” so that he can direct them to
    14
         take concerted actions that he himself cannot take alone. There is no public interest
    15   in allowing an individual such as Defendant Barlow to steal trade secrets and use
    16   them to purposefully target and irreparably harm a company, including through use
    17   of the fear-inducing tactic of orchestrated threats of criminal law enforcement until
    18   it succumbs to extortion or goes out of business. Likewise, the public is served by
    19   prohibiting further recruitment of ResortAG clients into committing illegal and
    20   extortive acts on behalf of CDRS and/or Defendant Barlow, particularly given that
    21   Defendant Barlow is able to leverage susceptible lay individuals as an attorney to
    22   garner far more credibility than an average person might have and convince them
    23   they are doing the “righteous” thing. Defendant Barlow is a menace and enjoining

    24   his illegal behavior serves the public interest.
            II.     CONCLUSION
    25

    26         For the foregoing reasons, Plaintiffs ResortAG and Attorney Klein
    27   respectfully request the Court to enter in full the proposed order submitted with its
    28   earlier Application for Temporary Restraining Order. (Doc. 10-17)
                                         12
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00889-JLS-DFM Document 78 Filed 08/07/20 Page 14 of 14 Page ID #:1854



     1   DATED: August 7, 2020       THE ALTMAN LAW GROUP
     2

     3

     4                                     BY:__/s/ Bryan Altman_______________
                                           BRYAN C. ALTMAN
     5

     6   DATED: August 7, 2020       LAW OFFICES OF WILLIAM I. ROTHBARD
     7

     8                                     BY: _/s/ William I. Rothbard___________
                                           WILLIAM I. ROTHBARD
     9
    10                               Attorneys for Plaintiff Intermarketing Media, LLC
                                     d/b/a Resort Advisory Group, Law Offices of
    11                               David Alan Klein, and David Alan Klein, Esq.
    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26

    27

    28
                                         13
          PLAINTIFF’S REPLY TO DEFENDANT BARLOW’S OPPOSITION TO A REQUEST
                             FOR PRELIMINARY INJUNCTION
